NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5413-16T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEVIN ALEXANDER, a/k/a
DEIN L. ALEXANDER, and
DEVFIN L. ALEXANDER,

     Defendant-Appellant.
__________________________

                    Submitted September 10, 2019 – Decided October 7, 2019

                    Before Judges Messano and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Indictment No. 15-09-
                    0463.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Molly O'Donnell Meng, Assistant Deputy
                    Public Defender, of counsel and on the brief).

                    Michael H. Robertson, Somerset County Prosecutor,
                    attorney for respondent (Paul H. Heinzel, Assistant
                    Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Devin Alexander appeals from his convictions following a jury

trial for aggravated assault, unlawful possession of a handgun, and possession

of a handgun for an unlawful purpose. Based on our review of the record in

light of the applicable law, we affirm.

                                          I.

      Defendant was charged in an indictment with first-degree attempted

murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3(a)(1) (count one); second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count four); and second-

degree possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)

(count five). The indictment also charged co-defendant Avery Gorman with

first-degree attempted murder, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:11-3(a)(1)

(count two); and third-degree hindering defendant's apprehension, N.J.S.A.

2C:29-3(a)(2) (count three). Gorman resolved the charges by pleading guilty

pursuant to a negotiated plea agreement. Defendant proceeded to trial.

      In relevant part, the evidence at trial showed that on August 1, 2015,

Andre Johnson sat in his vehicle in front of his ex-girlfriend's sister's Franklin

Township home when he saw a new, blue Honda with tinted windows circle the

block twice. When the Honda passed Johnson's vehicle the second time, the


                                                                          A-5413-16T1
                                          2
front passenger window was down and Johnson saw defendant in the passenger

seat. Johnson recognized defendant because they attended middle and high

school together, and defendant had stayed at Johnson's home during the summer

of 2012. In addition, ten months earlier, Johnson had been the victim of a crime

committed by defendant that Johnson reported to the police, and defendant was

convicted of the crime.

      As the Honda passed Johnson's vehicle, he saw defendant point a handgun

at him and fire four or five shots. Johnson ducked, but his vehicle was struck

by bullets and the driver's-side and passenger-side front windows shattered.

Johnson suffered lacerations to his head and face from the shattered glass but

was not struck by any bullets. Johnson drove his vehicle first in the direction in

which the Honda traveled, but then made a series of turns and returned a short

time later to the scene of the shooting where he picked up his ex-girlfriend and

drove to her grandmother's home.

      Avery Gorman owned the Honda from which the shots were fired. On

August 1, 2015, defendant requested that Gorman pick up him at work. Gorman

picked up defendant and Denzel Dowdell, and later the three men were driving

in Franklin Township when defendant, who was seated in the front passenger

seat, said, "that was [Johnson], that was [Johnson]," referring to Johnson's


                                                                          A-5413-16T1
                                        3
parked car. Gorman also recognized Johnson's car because he and Johnson

"were friends." Defendant said he wanted to speak with Johnson, so Gorman

drove around the block and again approached Johnson's parked vehicle.

      According to Gorman, as the Honda proceeded toward Johnson's vehicle,

defendant's front passenger-side window was down. Gorman saw defendant

holding a handgun and then fire shots at Johnson. Gorman testified that he did

not know defendant planned to shoot Johnson, but after the shots were fired

Gorman drove the Honda away from the scene. At one point, Gorman drove

down a dead end street, backed up, and turned onto another street where he

passed Johnson driving his vehicle in the opposite direction.

      Gorman later stopped the Honda as it approached Eugene Avenue, and

told defendant and Dowdell, who was in the back seat, to exit. When the vehicle

stopped, Gorman heard what he believed was a gunshot from his vehicle's

backseat. Gorman saw a mother and two children standing nearby. Defendant

and Dowdell exited the vehicle and ran. Gorman testified that defendant had a

"long nose pistol, a revolver," in his hand as he fled behind a home on Eugene

Avenue. Gorman left the area in the Honda.

      Sheila Ceaser lived on Eugene Avenue with her two children and heard a

gunshot shortly before she saw a blue car with tinted windows in the street. She


                                                                        A-5413-16T1
                                       4
saw two men exit the car and run. One of the men, who she described as skinny,

ran toward Ceaser's backyard. Ceaser saw the other man, who she described as

"a little bit chunky," run while holding a "long black gun" in his hand. Ceaser

called the police, who responded and observed the skinny man. The police

chased the man but he avoided apprehension by fleeing into the woods behind

Ceaser's home.

      The police responded to Johnson's ex-girlfriend's grandmother's home,

where they examined Johnson's injuries and inspected his damaged vehicle.

Johnson was transported to the hospital for treatment of his lacerations. The

officers observed that Johnson's vehicle had bullet holes in the front windshield,

driver's-side mirror, and passenger-side rear window. The driver's-side and

passenger-side front windows were shattered. Photographs showed bullet holes

in the driver's-side pillar and passenger-side headrest.        The police also

photographed shattered glass in the road where Johnson reported the shooting

occurred.

      The police apprehended Gorman in his blue Honda the following day, and

arrested him. A search of his vehicle's trunk revealed a bookbag containing an

empty box of ammunition for a .380 caliber handgun and a box for fifty ".38

Special" rounds that contained only thirty-nine rounds.


                                                                          A-5413-16T1
                                        5
      On the same day, Lee Sciacchitano, a local restauranteur, exited his

vehicle at an intersection on Eugene Avenue and saw a handgun in the grass.

He picked up the gun with a towel, brought it to his place of business, and placed

it in a safe. The next day, he turned the gun over to the police and showed them

where he found the gun. It was later determined the gun, a .38 Special revolver,

contained four spent shell casings and two live rounds of ammunition. No

fingerprints were recovered from the gun.

      The police recovered projectile fragments from the dashboard and under

the pillar behind the driver's-side door of Johnson's vehicle. Further inspection

of Gorman's Honda also revealed a hole in the roof fabric above the rear seat,

an outward indentation of the vehicle's roof above the rear seat, and a projectile

in the roof. The projectile was identified at trial as having been fired from a .22

caliber firearm.

      Somerset County Prosecutor's Office detective Mark Matthews was

qualified without objection at trial as an expert in forensic ballistics.        He

examined the two projectiles found in Johnson's vehicle and the .38 Special

revolver recovered on Eugene Avenue. He tested the revolver and determined

it was operable. He also analyzed the markings on the projectiles from Johnson's

vehicle and compared them to the markings on projectiles he obtained from test-


                                                                           A-5413-16T1
                                        6
firing the revolver. Based on his comparison of the markings, he opined that the

projectiles found in Johnson's vehicle were fired from the recovered .38 Special

revolver.   Matthews further determined the projectile found in the roof of

Gorman's vehicle was a .22 caliber round that could not have been fired from

the .38 Special revolver. Matthews also analyzed Johnson's vehicle to determine

the trajectory of the projectiles and concluded the vehicle was struck by at least

three bullets.

      The jury found defendant not guilty of attempted murder but convicted

him of the lesser included offense of second-degree aggravated assault, N.J.S.A.

2C:12-1(b)(2), unlawful possession of a handgun, and possession of a weapon

for an unlawful purpose.     The court sentenced defendant to an aggregate,

extended term, thirteen-year sentence subject to the requirements of the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2, consecutive to the sentence

defendant was then serving on convictions under three unrelated indictments.

The court later adjusted the amount of jail credits it had awarded defendant, and

resentenced him to an aggregate twelve-year term subject to NERA, consecutive

to his sentences on the unrelated indictments. This appeal followed.

      Defendant presents the following arguments for our consideration:




                                                                          A-5413-16T1
                                        7
           POINT I

           THE COURT VIOLATED DEFENDANT'S RIGHTS
           TO DUE PROCESS AND A FAIR TRIAL BY
           ADMITTING UNRELIABLE AND UNSCIENTIFIC
           "EXPERT" BALLISTICS TESTIMONY THAT IS
           CONTRARY    TO    FEDERAL      LAW AND
           INADMISSIBLE UNDER N.J.R.E. 702.

           A. Subjective Ballistics Toolmark Evidence Is
           Inadmissible Under N.J.R.E. 702 As It Is Unreliable.

           B. Alternatively, This Court Should Remand The
           Matter For A Rule 104 Hearing As To The Scientific
           Reliability Of This Evidence, If Any.

           POINT II

           THE TRIAL COURT ERRED IN FAILING TO
           INSTRUCT THE JURY ON IDENTIFICATION.

           POINT III

           THE   CUMULATIVE     EFFECT               OF   THE
           AFOREMENTIONED       ERRORS                 DENIED
           DEFENDANT A FAIR TRIAL.

                                     II.

     Defendant argues for the first time on appeal that the court erred by

allowing Matthews's testimony that the projectiles found in Johnson's vehicle

were fired from the .38 Special revolver found on Eugene Avenue. Defendant

claims Matthews's analysis of the markings on the projectiles, and his

comparison of the markings with those found on the projectiles from his test-

                                                                     A-5413-16T1
                                     8
firing of the weapon, were not sufficiently grounded in reliable science to

support his opinion that the projectiles were fired from the recovered .38 Special

revolver. In support of his contention, defendant relies on newspaper articles,

reports, case law, and assertions of fact that are unsupported by citation to any

authority for the proposition that the ballistics toolmark analysis relied on by

Matthews is not sufficiently reliable under Rule 702 to support his opinion that

the projectiles were fired from the recovered revolver.

      We do not address the merits of defendant's newly minted argument or the

accuracy of either his unsupported assertions of fact or claims concerning the

meaning of the articles, reports, and case law upon which he relies because he

challenges for the first time on appeal the admissibility of Matthews's opinion

that the projectiles were fired from the revolver.1 Our review of alleged trial

court errors "is not limitless" and "is bounded by the proofs and objections

critically explored on the record before the trial court by the parties themselves."

State v. Robinson, 200 N.J. 1, 19 (2009). Where, as here, the "issue never was

raised before the trial court, . . . its factual antecedents never were subjected to

the rigors of an adversary hearing, and . . . its legal propriety never was ruled on


1
   Defendant does not challenge Matthews's opinion that Johnson's vehicle was
struck by at least three bullets and the .22 caliber projectile recovered from the
roof of Gorman's vehicle was not fired from the .38 Special revolver.
                                                                            A-5413-16T1
                                         9
by the trial court, the issue was not properly preserved for appellate review." Id.

at 18-19. Defendant's argument also does not "go to the jurisdiction of the trial

court or concern matters of great public interest," warranting an exception to the

general prohibition against deciding issues on appeal that "were not properly

presented to the trial court." Id. at 20 (quoting Nieder v. Royal Indem. Ins. Co.,

62 N.J. 229, 234 (1973)).

      Moreover, defendant makes no showing, and the record does not support

a finding, that admission of Matthews's challenged opinion was clearly capable

of producing an unjust result. R. 2:10-2. Matthews's opinion that the projectiles

recovered from Johnson's vehicle were fired from the .38 Special revolver found

on Eugene Avenue provides little, if any, evidence supporting defendant's guilt.

The evidence overwhelmingly established that gunshots were fired into

Johnson's vehicle, and defendant's counsel never argued to the contrary. The

primary issue at trial was the credibility of the testimony of Gorman and

Johnson, both of whom had relationships with defendant prior to the shooting.

Matthews's testimony tied the gun to the shooting, but did not link defendant to

the shooting or establish defendant was the shooter. No fingerprints were

recovered from the gun, and Ceaser did not identify defendant as the person she

observed with a gun fleeing from Gorman's vehicle on Eugene Avenue.


                                                                           A-5413-16T1
                                       10
      Most simply stated, there was no evidence tying defendant to the gun other

than Gorman's and Johnson's testimony that defendant fired the shots at Johnson.

The determination of defendant's guilt or innocence rested on the credibility of

Gorman's and Johnson's versions of the shooting. Matthews's testimony about

the projectiles found in Johnson's vehicle did not link defendant to the shooting,

and it therefore was not clearly capable of affecting the outcome of the trial.

Thus, defendant fails to establish that even if Matthews's opinion were

inadmissible, he is entitled to a reversal of his conviction.

      Defendant also argues the court erred by failing to instruct the jury on

identification. Defendant did not request an identification charge and did not

object to the court's instructions that lacked the charge. We therefore consider

defendant's argument under the plain error standard. R. 2:10-2. In the context

of a jury charge, "plain error requires demonstration of 'legal impropriety in the

charge prejudicially affecting the substantial rights of the defendant and

sufficiently grievous to justify notice by the reviewing court and to convince the

court that of itself the error possessed a clear capacity to bring about an unjust

result.'" State v. Montalvo, 229 N.J. 300, 321 (2017) (quoting State v. Chapland,

187 N.J. 275, 289 (2006)). Defendant makes no such demonstration here.




                                                                          A-5413-16T1
                                        11
      "[A]ppropriate and proper charges [to a jury] are essential for a fair trial."

State v. Baum, 224 N.J. 147, 158-59 (2016) (quoting State v. Reddish, 181 N.J.
553, 613 (2004)). A trial court has an "independent duty . . . to ensure that the

jurors receive accurate instructions on the law as it pertains to the facts and

issues of each case, irrespective of the particular language suggested by either

party."    Ibid. (alteration in original) (quoting Reddish, 181 N.J. at 613).

"Because proper jury instructions are essential to a fair trial, 'erroneous

instructions on material points are presumed to' possess the capacity to unfairly

prejudice the defendant." Ibid. (quoting State v. Bunch, 180 N.J. 534, 541-42

(2004)).

      "[T]here is a presumption that [a] charge was not [in] error and was

unlikely to prejudice the defendant's case" where, as here, there was no objection

to the charge. State v. Singleton, 211 N.J. 157, 182 (2012) (citing State v.

Macon, 57 N.J. 325, 333-34 (1971)). We consider the jury instructions "as a

whole," State v. Brown, 190 N.J. 144, 160 (2007) (quoting State v. Torres, 183
N.J. 554, 564 (2005)), to "assess whether the jury instructions prejudicially

affected [defendant's] substantial rights and could have led to an unjust result,"

Montalvo, 229 N.J. at 321.




                                                                            A-5413-16T1
                                       12
      "[A]s a matter of general procedure a model identification charge should

be given in every case in which identification is a legitimate issue." State v.

Davis, 363 N.J. Super. 556, 561 (App. Div. 2003). "When identification is a

'key issue,' the trial court must instruct the jury on identification, even if a

defendant does not make that request." State v. Cotto, 182 N.J. 316, 325 (2005);

accord State v. Green, 86 N.J. 281, 291 (1981). Identification is a key issue

where "[i]t [is] the major, if not the sole, thrust of the defense . . . ." Green, 86
N.J. at 291.

      We consider the court's failure to sua sponte provide an identification

instruction under the totality of the circumstances presented, including the trial

evidence, the arguments of counsel, and the court's other instructions. State v.

Adams, 194 N.J. 186, 207 (2008).           In Green, the Court determined that

identification was a key issue requiring an identification instruction where the

defendant was unknown to the victim, the crime was committed in the dark, the

victim's description of the perpetrator conflicted with defendant's physical

characteristics, there were no other corroborating witnesses, and defendant

challenged the identification at trial. 86 N.J. at 291. In contrast, here the

shooting occurred while it was light outside, defendant was well known to

Gorman and Johnson, and there was no challenge to either their claimed


                                                                             A-5413-16T1
                                        13
familiarity with defendant or their ability to recognize and identify defendant at

trial. Thus, defendant's identification by Gorman and Johnson "was neither a

contested nor key issue at trial." Id. at 326; cf. Cotto, 182 N.J. at 326 (finding

identification was a "key issue" where the defendant focused on undermining

the credibility of the State's witnesses and "offered an alibi defense"); State v.

Frey, 194 N.J. Super. 326, 329 (App. Div. 1984) (finding identification

instruction was required where the only witness to the crime was the alleged

victim, the victim had a limited period of time to view the perpetrator, and hair,

blood, and saliva samples from the crime scene did not conclusively match

samples from the defendant).

      In State v. Gaines, we found that the failure to provide an identification

instruction did not require reversal because the two eyewitnesses knew the

defendant prior to the aggravated manslaughter for which he was convicted, they

both gave statements identifying the defendant, and "[t]heir independent

identifications . . . were not dependent upon their ability to observe and recall

physical features and characteristics of a person who was a stranger to them."

377 N.J. Super. 612, 626 (App. Div. 2005). We further observed that the court's

other instructions "did not permit the jurors to conclude that they could convict




                                                                          A-5413-16T1
                                       14
[the] defendant if the State had not established beyond a reasonable doubt that

he was the person who fired the fatal shot." Id. at 625.

      Our reasoning in Gaines applies with syllogistic precision here. As noted,

defendant had relationships with, and was well known to, Gorman and Johnson

prior to the shooting, their identifications were not dependent on their respective

abilities to recall defendant's physical characteristics after a brief interaction

with a stranger, and they separately identified defendant as the shooter at trial.

Their respective abilities to properly identify defendant were not challenged at

trial either through the introduction of evidence or by the arguments of

defendant's counsel.    In addition, the court's other instructions defined the

elements of each of the crimes charged as requiring the State to prove beyond a

reasonable doubt that defendant committed the charged offenses. Thus, we find

here, as we did in Gaines, that "[c]onsidering the corroborating evidence in light

of the issues in dispute and the [court's instructions] as a whole," the lack of an

identification charge "was clearly incapable of producing an unjust result." Id.

at 627.

      Having found the court did not commit any errors, we reject defendant's

final contention that the purported cumulative errors deprived him of a fair trial.

See State v. Weaver, 219 N.J. 131, 155 (2014) (finding "the theory of cumulative


                                                                           A-5413-16T1
                                       15
error . . . will . . . not apply where no error was prejudicial and the trial was

fair").

          Affirmed.




                                                                         A-5413-16T1
                                      16